Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment, filed 03/17/2021. Claims 1-18 are currently pending.
Response to Amendment
Applicant's amendment, filed on 03/17/2021, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
	Regarding remarks on the claim interpretation under 112(a) for claims 5 and 13, the acknowledgement of the receipt is appreciated by the examiner.
the interpretation under 35 USC 112(f), applicant's clarifying statement is accepted and appreciated by the examiner.
	Regarding arguments on the claim objections, amendment is accepted and the previous objections are withdrawn
Regarding arguments on the interpretation under 35 USC 101, applicant's clarifying statement is accepted and appreciated by the examiner.
Regarding arguments on the rejections under Provisional Double Patenting, the Terminal Disclaimer filed on 03/09/2021 is accepted and the previous rejections are withdrawn.
Regarding arguments on the rejections under 35 USC 103, applicant’s arguments are fully considered, but are not persuasive because of following reasons.

Applicants initially commented (pg. 19 line 6 – line 16) that the Provisional Application of Strom reference has sufficient support for the reference Storm and examiner’s use of Storm’s priority date is fine.
	Examiner appreciates the applicant for careful review on Storm and accepting Storm’s earliest priority date from its Provisional Application.

Applicant argues (pg. 19 line 6 from the bottom - pg. 22 line 11) that the limitations "each reference input vector comprises a vehicle input vector and a database input vector” is not disclosed by Mu in view of Strom because neither of them discloses the use of vector format for a vehicle input and a database input in claim 1.
implying raw input data size can be further reduced for computational efficiency as input).
Then, Mu further discloses the input data is represented in a vector format (Let …             
                
                    
                        
                            
                                f
                                i
                            
                        
                        
                            
                                (
                                d
                                ,
                                t
                                )
                            
                        
                    
                    
                        i
                        =
                        1
                    
                    
                        l
                        1
                    
                
            
        , which is a short form of vector             
                
                    
                        f
                        1
                        ,
                         
                        f
                        2
                        …
                        f
                        l
                        1
                    
                
            
        , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …             
                
                    
                        
                            
                                f
                                i
                            
                        
                        
                            
                                (
                                d
                                0
                                -
                                Δ
                                d
                                ,
                                t
                                0
                                -
                                Δ
                                t
                                )
                            
                        
                    
                    
                        i
                        =
                        1
                    
                    
                        l
                        1
                    
                
            
        , which is a vector format equivalent to             
                
                    
                        f
                        1
                        '
                        ,
                         
                        f
                        2
                        '
                        …
                        f
                        l
                        1
                        '
                    
                
            
         for short [pg. 215 right col line 17 from the bottom])
Although Mu is silent regarding the database data, Mu discloses the recording of the data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector and clearly so when combined with teachings of Storm regarding database data.
Besides the teachings of Mu, Álvarez-Troncoso (US7076350B2), hereinafter ‘A-T’, discloses input vector format (included in the previous office action) and a newly found prior art reference, Eckert (US 5742507 A), hereinafter ‘Eckert’, also discloses the above recited limitation “each input vector comprises a plurality of variables, wherein at 
Therefore, the rejection is maintained.

	Applicant argues (pg. 22 line 8 from the bottom – pg. 24 line 13) that Mu in view of Storm does not disclose the limitation “each reference input vector comprises a plurality of sensor data and a plurality of database data” in claim 2 because neither Mu nor Storm clarified an input vector as an extended argument made from claim 1.
Examiner submits that examiner already showed the evidence that Mu discloses the input vector whose variables are data obtained from the as explained for claim 1 argument above. Storm provides input data consisting of the current sensor measurement data and the historical sensor measurement data stored in the database. Furthermore, converting input data into a vector format is a well-known data manipulation technique in the art as evidenced by A-T and Eckert. Since Mu already 
Thus, it would have been obvious for a person having ordinary skill in the art when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use reference input vector comprising a plurality of sensor data and a plurality of database data for predicting energy consumption and providing the predicted result to a driver for economic and safe drive.
Therefore, the rejection is maintained.

Applicant argues (pg. 24 line 14 – pg. 26 line 12) that Storm does not disclose the limitation “said plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time” in claim 3 with exactly same meaning as the application discloses in the specification (1) because Storm’s reference cited as GPS data is a vehicle location data, not a vehicle location environment data and (2) because Strom does not explicitly disclose capturing sensor data at each point in time of said plurality of points in time.
Examiner submits that the writing of office action is updated to correctly address the limitation by considering: (1) The cited GPS data is the vehicle location data, which is the beginning part of vehicle location environment data. If the applicant can read further along the paragraphs, the applicant could easily recognize that Storm discloses vehicle location environment (location data collector, GPS [0029], positional information, as well as other data useful for predicting resource consumption, map data collector 
(2) As disclosed in claim 1, Mu already discloses “plurality of sensor data is captured … at each point in time of said plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but Mu is silent regarding “sensor data captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile”. Storm provides various types of sensor data including a vehicle location environment, a vehicle equipment profile, and a driver behavior profile. Therefore, it would be obvious for a person having ordinary skill in the art when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the captured sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time for predicting energy consumption information accurately and providing the predicted result to a driver for economic and safe drive.

Applicant’s arguments (pg. 26 line 13 – pg. 27 line 10) for claim 5 are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Applicant argues (pg. 27 line 11 – pg. 28 line 5 from the bottom) that Strom does not disclose the limitation “said plurality of database data is obtained for a plurality of claim 6 because the database data is not obtained from a plurality of vehicles.
Examiner submits that the claim limitation states that the said database data is obtained for a plurality of vehicles, not from a plurality of vehicles. The database data can be interpreted as the data collected from a representative (sample model) vehicle and used by a plurality of a vehicle based on the database data already collected in claims 2 and 1. Nonetheless, office action is updated to address the limitation as the applicant wants it to be interpreted, i.e. the database data is obtained from a plurality of vehicles.

Applicant argues (pg. 28 line 4 from the bottom – pg. 29 line 9) that Strom does not disclose the limitation regarding “corresponding to said plurality of vehicles” in claim 7 by repeating the same argument in claim 6 above.
Examiner submits that office action is updated to correctly address the limitation.

Applicant’s arguments (pg. 29 line 10 – pg. 30 line 6) for claim 8 are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Applicant argues (pg. 30 line 7 – pg. 31 line 2) that Strom does not disclose the limitation “driving pattern data of a plurality of drivers” in claim 9. 
Examiner submits that office action is updated to correctly address the limitation.

claim 10 treated as being moot due to the amendment is appreciated by the examiner.

Regarding Applicant’s arguments (pg. 31 line 5 – pg. 32 line 9) for claim 11 referring to claim 1 with the same argument, it is suggested to see Examiner’s answer in claim 1 above.

Regarding Applicant’s arguments (pg. 32 line 10 – 14) for claims 12-15 are unpersuasive because rejection on claim 11 is maintained.

Regarding applicant’s arguments (pg. 32 line 10 from the bottom – pg. 33 line 7) for amended claim 12 using the same argument as claim 6, it is suggested to see Examiners answer in claim 6 above.

Regarding Applicant’s arguments (pg. 33 line 8 – pg. 34 line 4) for amended claim 13 referring to claim 5 with the same argument as claim 5, it is suggested to see Examiner’s answer in claim 5 above.

Regarding Applicant’s arguments (pg. 34 line 5 – line 10) for claim 14 referring to claim 9 with the same argument as claim 9, it is suggested to see Examiner’s answer in claim 9 above.

claim 15 treated as being moot due to the amendment is appreciated by the examiner.

Regarding Applicant’s arguments (pg. 34 line 13 – pg. 35 line 5 from the bottom) for claim 16 referring to claim 1 with the same reason as claim 1, it is suggested to see Examiner’s answer in claim 1 above.

Regarding Applicant’s arguments (pg. 35 line 4 from the bottom – pg. 36 line 4 from the bottom) for claims 17-18 are unpersuasive because rejections on base claim 16 and rejections on equivalent claims 2 and 10 are maintained. It is suggested to see Examiner’s answer for claims 1, 2 and 10 above.

Claim Objections
	Claim 8 is objected to because of the following informalities:  As per claim 8, the limitation “driver identity data associated with said vehicle and an environment around said vehicle” should be replaced with “driver identity data associated with said vehicle” because “an environment around said vehicle” does not affect the driver identity data”.
Appropriate correction is required.

Claim Interpretation – 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 13 recite “a plurality of sensors that correspond to at least one of a regenerative braking sensor, a solar radiation sensor, a weight sensor and an identity sensor”. The same list of sensors are simply recited in the specification ([0007, 0011 and 0026-0027]) without disclosing how to convert sensor data into vehicle energy level. Par. 0011 states “processor may utilize the statistical model comprising at least one of a linear function, a quadratic function, a periodic function, and a rule based function of at least one of a stored energy of the vehicle at each point in time, each vehicle input vector” in a high level of generality without further details, implying the sensor data can be converted into vehicle energy level using processor and program software. So, the claim limitations are interpreted as being described such that the recited plurality of sensor data are used in predicting the energy consumption with an aid of a processor with custom software program in high level of generality, but not as described with a specific algorithm of predicting energy consumption using recited sensor data.

Claim Interpretation - 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “module” (or “unit”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “module” (or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes a limitation in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “module” and “unit” that are coupled with functional language, “obtains” and “display” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	The physical structure of “module that obtains” is interpreted as the “acquisition module” (116 in Fig. 1 [0024], i.e. electronic interface circuit (or device) between sensors and processor) and “acquisition modules” 402-1 and 402-2 in system 400 of Fig. 4 [0034], i.e. electronic interface circuit (or device) between sensors (or meters) and processor. The physical structure of “unit that displays” is interpreted as “output display unit” 408, capable of outing video and audio, in Fig. 4 [0034].



Claim Interpretation – 35 USC § 101
	Independent claims 1, 11 and 16 recite abstract ideas such as limitations “predicting energy consumption of a vehicle using a statistical model”, “predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time”, “wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time;”, “predicting a change in said energy level of said vehicle at said future points in time using a processor and said statistical model”, “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition“, and “wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said 
	Analyzing further on step 2A prong-2 test, examiner notices additional elements such as “providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle”. Although this limitation could be treated as simply outputting the result of the math, it seems fairer to describe the claim as a whole as reciting a display means showing current and future estimated fuel level for a car or truck as an example.  It takes information like environmental data and the road condition, among other things, and computes the remaining fuel, which it displays to the “audio-video unit”, which can be considered as a practical application at Step 2A Prong 2 test.  Also, the claim does not appear to monopolize the math/mental process in general across a wide range of applications, but only in the particular context of providing the energy level change to the driver of a vehicle. Because math/metal process steps appear describing simple ideas despite using complicated language such as “input vectors” and “weighting vectors”, which lacks specifics in current claim language though, thus difficult to acknowledge improvements to technologies or claims 1-18 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-7, 9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’ in view of Storm and Ehlers (US 20070138347 A1), hereinafter, Ehlers.

As per claim 1, Mu discloses the claim as follows:
	A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time, (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, i.e. reduced form of input vector x, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) side note: Energy level related E(t) and SoC(t) variables are equated to  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x)
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end]),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]).

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regrading use of processors for predicting energy consumption.

Storm discloses use of a processor for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and 
	“indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the processor for predicting energy consumption and visually indicate the predicted energy consumption level to a driver for economic and safe drive (Storm - beneficial to the use of a vehicle to know, or at least be able to predict with some likelihood of success, the remaining driving distance or range based on the state of charge or remaining fuel [0005, 0002-00040]).

Mu further discloses “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Although Mu does not explicitly cite the phrase “database”, Mu implies the use of data base because of the use of recorded data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]) and Strom discloses the use of database data (experience data is automatically recorded 

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

As per claim 11, Mu teaches the claim as follows:
A system (driver-assistance system [abs]) for predicting energy consumption of a vehicle using a statistical model, said system comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, i.e. equivalent to statistical model [pg. 214 right col line 18-35]):
i.e. equivalent to sources of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]),
predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variable gi and time variant variables fi [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a i(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data), 
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the travel time and energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z) [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x),
(ii) a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]), 
wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, said weighting vector represents an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end] ), and 
said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector is generated for each defined time interval based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regarding the use of  “an acquisition module”, “a processor”.

Storm discloses “indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted 
	“an acquisition module” (vehicle control interface 41 … collect data about the vehicle [0023]) and “a processor” (processor [0022-0023, Fig. 2, 0056]),



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu with the use of “an acquisition module and a processor” and visually indicate the predicted energy consumption level to a driver for economic and safe drive.

Mu further discloses “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Although Mu does not explicitly cite the phrase “database”, Mu implies the use of data base because of the use of recorded data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]) and Strom discloses the use of database data (experience data is automatically recorded 

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to use an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle for an economic and safe drive.

As per claim 16, Mu teaches the claim as follows:
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function Φ so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables, predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x);
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood ; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end])),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and use of a computer.

Storm discloses use of a computer for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and 
	“indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the computer for predicting energy consumption and visually indicate the predicted energy consumption level to a driver for economic and safe drive.

Mu further discloses “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Although Mu does not explicitly cite the phrase “database”, Mu implies the use of database because of the use of recorded data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]) and Strom discloses the use of database data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]).


Furthermore, Storm already discloses “providing the predicted energy level change to a driver” and the use of a processor (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

As per claim 2, Mu, Strom and Ehlers disclose claim 1 set forth above.
Mu already discloses input vector and the types of data that can be part of input vector that are vehicle input data and recorded data ( time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom], taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector too; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector; takes equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 right col line 10-9 from the bottom], implying reference input data), but does not explicitly cite the sensor data or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to set input vector to include the vehicle input data in a vector format and the database input data in a vector format as well in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive and also it would be obvious in the art to take a vector format for input data, which is an ordered collection of data components in mathematics and well known in the art, and rearranging data into a vector format would have been obvious to a person having ordinary skill in the art because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Furthermore, converting data into a vector format is a well-known technique as can be seen in  of Álvarez-Troncoso (US7076350B2), which uses data format such as input vector 
	in Eckert (US 5742507 A), which also discloses the above recited limitation “each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" (Input variables, from parameters characteristic of the driving behavior of the vehicle, and from variables predetermined by the properties of the environment ‘coefficient of friction of the road surface, side wind’ [col 1 line 26-38], The input vector u(t) contains as the input variables [col 14 lie 21]) using easy to understand plain English, reciting the limitation.

As per claim 3, Mu, Strom and Ehlers disclose claim 2 set forth above.
Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “ plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time” (Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by capturing the sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of plurality of said points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive

As per claim 4, Mu, Strom and Ehlers disclose claim 2 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of plurality of sensors with said vehicle, further teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption for an economic and safe.

	Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rowker (US 20110082632 A1), hereinafter ‘Rowker’.
As per claim 5, Mu, Storm and Ehlers disclose claims 4 set forth above.
Storm further disclose the use of regenerative braking system (using regenerative braking [0037], implying use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

.
	Claims 6, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rudow (US 20110184784 A1), hereinafter ‘Rudow’.
As per claim 6, Mu, Strom and Ehlers disclose claim 2 set forth above.
Storm further discloses “said plurality of database data comprises data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039]).

However, the set forth combined prior art is silent regarding “plurality of database data is data is obtained for a plurality of vehicles”.

Rudow discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to use database data obtained for a plurality 

As per claim 7, Mu, Strom, Ehlers and Rudow disclose claim 6 set forth above.
Storm discloses “plurality of database data is obtained from a database storing previously recorded data for said vehicle location environment, said vehicle equipment profile, and said driver behavior profile corresponding to said plurality of vehicles” (reading data from data store 50 [0023]; Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data collector 64 may retrieve relevant topography data, equivalent to vehicle location environment, to preload the data store 50 [0039], i.e. equivalent to previously recorded data; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).


Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Rudow to use previously recorded database data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile corresponding to plurality of vehicles in order to assist a driver of a vehicle by accurately predicting energy consumption for an economic and safe drive.

As per claim 12, Mu, Storm and Ehlers disclose claim 11 set forth above.
Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose acquisition module acquiring a plurality of sensor data for at least one of a vehicle equipment profile and a driver behavior profile at each point in time of said plurality of points in time in order to assist a 
Storm further discloses “said plurality of sensor data is obtained from a plurality of sensors associated with said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [Fig. 1 31]),                                                                                              	“plurality of database data is obtained for a vehicle equipment profile and a driver behavior profile” and “plurality of database data is obtained from a database storing previously recorded data for said vehicle equipment profile and said driver behavior profile” (to preload the data store 50 [0039], i.e. equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Rudow to use previously recorded database data for a vehicle equipment profile, and a driver behavior profile corresponding to plurality of vehicles in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 17, Mu, Storm and Ehlers disclose claim 16 set forth above.
Mu already discloses reference input vector and the types of data that can be part of input vector (time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom], taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector too; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 right col line 10-9 from the bottom], showing reference input data), but does not explicitly cite the sensor data and/or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose each reference input vector comprises the sensor data and the database data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive.

Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “plurality of sensor data is captured for at least one of a vehicle equipment profile and a driver behavior profile” (Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by capturing the sensor data for a vehicle equipment profile and a driver behavior profile at each point in time of plurality of said points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view Ricci (US 20130144470 A1), hereinafter ‘Ricci’.
As per claim 8, Mu, Storm and Ehlers disclose claim 2 set forth above.
Mu further discloses measured data corresponds to time data and day data (measurements collected at time t on day d [pg. 215 right col line 9-10]).

Strom discloses data corresponds to driving pattern data (variable, driving habits of user [0005], Driver specific parameters, driver’s aggressiveness, the number of alternate routes, travelling two … five or more alternate routes, route preference [0055]).

However, the set forth combined prior art is silent regarding “sensor data corresponding to solar radiation data, wind direction data and driver identity data”.

Ricci discloses the sensed data corresponding solar influx data, wind direction and driver identity (sensed climate control information, wind direction, solar flux density [0023], sensed identity of a selected occupant or group of occupants [0061]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .

	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Xu (US 20130085696 A1), hereinafter ‘Xu’.
As per claims 9 and 14, Mu, Storm and Ehlers disclose claims 2 and 11 set forth above.
Storm further discloses “said plurality of database data corresponds to weather data, route data, traffic data, and driving pattern data of individual drivers”  (Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data related to possible routes of travel is collected and stored in data store 50, Topographical data may be used in relation to map, vehicle, weather, and other data in data store [0037], traffic data collector, traffic patterns [0044], traffic flow patterns [0045], Driver specific parameters include parameters selected and maintained for individual drivers such as the drivers aggressiveness, the driver's preferred interior temperature [0055]).

However, Storm does not explicitly disclose “driving pattern data of a plurality of drivers”.

Xu discloses “driving pattern data of a plurality of drivers” (users driving habits, in-vehicle electronics and usage conditions [0034], EV, i.e. Electric Vehicle, battery capacity [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Xu with the use of database data such as weather data, weather data, route data, traffic data, and driving pattern data to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claims 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Kargupta (US 20110258044 A1), hereinafter ‘Kargupta’.
As per claims 10, 15 and 18, Mu, Storm and Ehlers disclose claims 1, 11 and 15 set forth above.
Mu further teaches “said statistical model comprises at least one of a linear function, a quadratic function, and a periodic function of at least one of an energy level of the vehicle at each point in time, each vehicle input vector, and each database input vector for each defined time interval (relates the energy consumption E(t) to various context conditions and vehicle/battery status, we define various rules [pg. 219 left col line 17 -7 form the bottom], prediction function [pg. 215 right col line 27, pg. 217 right col line 7 showing environmental data affecting energy consumption with periodic function; predict the future energy cost from the historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], implying input reference vector is included), but is silent regarding “statistical model comprises a linear function”.

Kargupta discloses use of a model comprising statistical analysis and linear algebraic techniques for predicting fuel consumption (predictive models for fuel consumption, statistical data analysis algorithms and linear algebraic techniques, based on the incoming observed vehicle performance and operating condition data [0148])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kargupta with the use of statistical model comprising a linear function to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm, Ehlers and Rudow in view of Rowker.
As per claim 13, Mu, Storm, Ehlers and Rudow disclose claim 12 set forth above.
use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Rowker to include a regenerative braking sensor to predict energy consumption information accurately for an economic and safe drive.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No.9,841,463 (reference), hereinafter “Brown ‘463”.
As per claim 1, claim 3, which depends on claim 1, of Brown ‘463 discloses the claim. Differences of claim 1 from claims 1 &3 of Brown ;463 are disclosed by Mu and Storm in the same way as claim 1 rejection under 35 USC 103 above.

As per claim 2-4 and 6-7, claim 4 of Brown ‘463 discloses the claims.
As per claim 5, claim 8 of Brown ‘463 discloses the claim.
As per claim 9, claim 7 of Brown ‘463 discloses the claim.
As per claim 10, claim 8 of Brown ‘463 discloses the claim.

As per claim 11, claim 11, which depends on claim 9, of Brown ‘463 discloses the claim. Differences of claim 11 from claims 9 and 11 of Brown ‘463 are disclosed by Mu and Storm in the same way as claim 11 rejection under 35 USC 103 above.
As per claim 12, claim 12 of Brown ‘463 discloses the claim.
As per claim 13, claim 13 of Brown ‘463 discloses the claim.
As per claim 14, claim 14 of Brown ‘463 discloses the claim.
As per claim 15, claim 15 of Brown ‘463 discloses the claim.

As per claim 16, claim 18, which depends on claim 16, of Brown ‘463 discloses the claim. Differences of claim 16 from claims 16 & 18 of Brown ‘463 are disclosed by Mu and Storm in the same way as claim 16 rejection under 35 USC 103 above.
As per claim 17, claim 19 of Brown ‘463 discloses the claim.
As per claim 18, claim 20 of Brown ‘463 discloses the claim.


 Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  Álvarez-Troncoso (US7076350B2) discloses the use of input vector and the weighting vector in managing energy in  vehicles (controlling electrical systems in vehicles, and, more specifically, to use of a time-series predictor to improve energy management of an electrical system [col 1 line 16-19], vehicle electrical system with energy management [col 2 line 12-23, Fig. 1], the time-series predictor [col 2 line 14-15],  state vector, input state vector, estimated future vector [Fig. 7], input vector [col 5 line 27-32, Fig. 3], probability vector, equivalent to weighting vector [col 6 line 2-4], The estimated future vector, the associated probability, and a current vector state are input to the energy manager in step 77 to generate adjustment commands for the electrical system [col 7 line 50-53]), implying the use of vector format for the data processing is a well-known technique in the art. 
Petty (US 20140222321 A1) discloses input data including incident data, observed and predicted weather data, pavement conditions data and predictions of pavement condition states, and roadway operations data. One or more of this additional input data is further modeled using multiple factors of congestion in a regression analysis [0008].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DOUGLAS KAY/
Examiner, Art Unit 2865